Title: To James Madison from William Eaton, 22 February 1802
From: Eaton, William
To: Madison, James


					
						Sir,
						Leghorn 22d. Feb. 1802
					
					Information from Tripoli up to 9th. Jan. states that no captures had been made.  The 

Bashaw is sending away his corsaires to different ports in the Morea for fear of an assault from the 

Americans.  Discontentment in his interior has arisen to insurrection.  Famine distresses his capital, 

and he is destitute of resources.  He has actually made overtures of reconciliation to his brother in 

Tunis.  I shall defeat this project if I arrive at my port in season—shall depart hence in three days.  

Have waited hitherto for a passage.
					My indisposition has not mended since my arrival here, though I found relief at sea.  Am 

persuaded that nothing but pure air and exercise will save me from consumption.  This cough has 

troubled me eight months.
					In my letter of 3d. instant I complained of the agency of Jno. Matthieu of Naples.  In the 

persuasion that some consideration will be given to that complaint I now take the liberty to 

recommend as a suitable person to be charged with the agency of the United States at Naples, in 

case of a more intimate intercourse, Frederic Degen Esq. a respectable merchant, by birth a prussian, 

perfectly acquainted with our language, a gentleman high in the estimation of the public characters 

in Naples, connected in business with Purveyance and Degen in Leghorn—in principal a man—and in 

sentiment and in heart an American.  Not one of these qualities is to be found in Matthieu.  I have 

mentioned Mr. Degen because I do not suppose the office, simply considered, holds out sufficient 

encouragement to engage a citizen of the United States of adequate talents to the trust—and because 

I feel a necessity in the measure of a more respectable establishment there than that which, from 

unquestionable document is considered a representation of the character of the U. States.
					I shall touch at Naples and recieve that Government’s answer to my proposition of 9th. 

of January.  I have the honor to remain Sir, with perfect respect your mo. Obed. Servt.
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
